PALMORE, Judge
(dissenting).
It seems to me that the average guest would not expect the corner of a large rug to slip out from under him. In the first place, its more extensive area of contact with the floor provides a greater amount of friction which must be overcome in order to move it than would be true of a small rug. Secondly, most people use floor pads under large floor coverings, whereas the converse probably is true as to throw rugs. These observations of life in passing lead me to disagree with the conclusion that all of us must know that the corner of any rug will slip on a waxed floor. We know it only in the same sense that we must know that the roof of a building we may happen to enter will fall on our heads if it was not set up right. But the ordinary mortal relies on the assumption that such a contingency has been reasonably provided against. And I think that an elderly person who is a guest can properly assume that large rugs in the home are secure unless the host cautions her otherwise. I cannot see that as a matter of lav/ the peril is obvious.
No one would quarrel with the remark in the majority opinion to the effect that the rug did not become a hidden danger simply because it had slipped on occasion. Quite the contrary. That was the means by which the danger became known. That appellee and his wife did not fall when they slipped is not decisive. They were much younger people than the appellant. Nor is it material that appellant herself “had frequented the area where she fell a sufficient number of times to have become familiar with it.” If she had not herself slipped on the rug she had no particular reason to know that it would slip. Familiarity with the area and familiarity with the danger therein are hardly synonymous.
As I view this case, there was evidence of (1) a danger, that was (2) hidden and (3) known to the host. Whether he acted as a reasonably prudent man in failing to warn the elderly guest was strictly a jury question. I dissent from this judicial preemption of it.